Exhibit 10(o)

 

 

PACCAR Inc.

 

 

 

July 22, 2008

 

Mississippi Major Economic Impact Authority

Mississippi Development Authority

501 North West Street (39202)

Post Office Box 849

Jackson, Mississippi 39205-3613

 

Attn:

Gray Swoope

 

Executive Director

 

Lowndes County, Mississippi

P.O. Box 1364

Columbus, Mississippi 39703

 

Attn:

Harry Sanders

 

President of Board of Supervisors

 

Lowndes County Industrial Development Authority

P.O. Box 1328

Columbus, Mississippi 39703

 

Attn:

Thomas Lee, Sr.

 

President

 

Subject: Letter Waiver

Ladies and Gentlemen:

 

We refer to the Memorandum of Understanding (the “MOU”), effective as of May 24,
2007, between the State of Mississippi, the Mississippi Development Authority
(“MDA”), the Mississippi Major Economic Impact Authority (“MMEIA”), the 
Mississippi Department of Environmental Quality, the Mississippi Department of
Employment Security, Lowndes County, Mississippi (the “County”), the Lowndes
County Industrial Development Authority (the “LCIDA”), Oktibbeha County,
Mississippi, and East Mississippi Community College and PACCAR Engine Company
(the “Company”). Unless otherwise defined herein, the terms defined in the MOU
shall be used herein as therein defined.

 

Section 13.05 of the MOU provides that “[t]he Company, and only the Company, may
waive any of the obligations of one or more of the Inducers set forth in this
MOU.”  The purpose of this letter is to waive certain of the obligations of the
Inducers under the MOU, and to set forth the agreements of the affected Inducers
for those waivers.

 

--------------------------------------------------------------------------------


 

Road Construction.  Section 3.01 of the MOU enumerates the reimbursement
obligations of the State for construction activities to be undertaken by the
County.  Specifically, Section 3.01(b)(i) requires the State

 

(b)                                 to timely reimburse the County in an amount
not to exceed Five Million Dollars ($5,000,000.00) for the construction of all
necessary road access improvements required by the Company for the Project,
including, but not limited to the following:

 

* * *

 

(ii)                                  the construction of a new 7,400 linear
foot, on-site, two-lane road acceptable to the Company

 

In order to reduce the aggregate cost of constructing the road as well as to
meet construction schedules for the Project, it is preferable for the Company to
construct this road in place of the County.

 

Section 3.08 of the MOU provides for a reallocation of funds:

 

If the full amount(s) specified for an expenditure listed in Sections
3.01(a) through 3.01(e), above, is not required therefor, MDA and MMEIA agree,
upon request by the Company, to reallocate such unused amount(s) to any one or
more other purposes described in Sections 3.01(a) through 3.01(e), above, which
cost(s) have exceeded or are expected to exceed the amount(s) provided for in
said Section . . .

 

The Company is willing to waive the State’s obligation to reimburse the County
under Section 3.01(b)(ii) provided that MDA and MMEIA agree that the cost of the
road (not to exceed $1.6 million) be reallocated to the reimbursement of site
improvements under Section 3.01(c).

 

2

--------------------------------------------------------------------------------


 

Property Acquisition.  Section 4.01(a) of the MOU requires the County and/or the
LCIDA to

 

[c]onvey to the Company, at no cost, by warranty deed through the LCIDA, no
later than September 30, 2007, good, marketable and indefeasible fee simple
title to the Project Site, which shall be free of any exceptions or encumbrances
other than the encumbrances and exceptions specifically listed and described on
Exhibit B attached hereto (the “Permitted Encumbrances”), together with all
necessary easements benefiting the Project Site, with sole and exclusive
possession of the Project Site to be delivered no later than five (5) working
days from the Effective Date, in accordance with Section 4.02 below . . . .

 

Due to litigation regarding the estate of certain holders of mineral rights on
the Project Site, the County and LCIDA were unable to convey title by
September 30, 2007.  Because it has possession of the Project Site under
Section 4.02 adequate to commence construction activities, the Company waives
the requirement under Section 4.01(a) to convey title by September 30, 2007.

 

Temporary Construction Road.  Section 4.01(h) of the MOU requires the County
and/or LCIDA to, “[a]t the option of the Company, build a temporary construction
road from Highway 82 frontage road to the Project Site as described in
Section 3.01(c), at a location approved by the Company, which road shall be
completed no later than July 1, 2007”.

 

The temporary road required by Section 4.01(h) is no longer necessary for
construction of the Project.  The existing Raymond Road will suffice once
certain improvements are made.  The Company is willing to forego its option to
have LCIDA and/or the County construct the temporary construction road provided
that the MDA, MMEIA, the County and LCIDA agree that the cost of improving the
existing Raymond Road be reallocated to the reimbursement of site improvements
under Section 3.01(c).

 

3

--------------------------------------------------------------------------------


 

If you agree to the foregoing, please evidence such agreement by executing and
returning counterparts of this letter waiver to the Company.

 

This waiver shall become effective as of the date first above written when and
if counterparts of this waiver shall have been executed by all of the affected
Inducers.  Except as specifically provided in this letter waiver, all terms and
provisions of the MOU are and shall continue to be in full force and effect.

 

This waiver may be executed in any number of counterparts and by any combination
of the Parties in separate counterparts, each of which counterparts shall be an
original and all of which taken together shall constitute one and the same
waiver.

 

 

Very truly yours,

 

 

 

PACCAR Engine Company

 

 

 

 

 

By:

/s/ R. E. Bangert, II

 

 

R. E. Bangert, II

 

 

Vice President

 

 

 

 

 

Date: July 22, 2008

 

4

--------------------------------------------------------------------------------


 

Agreed to and accepted:

 

 

Mississippi Major Economic Impact Authority

 

 

By:

/s/  Gray Swoope

 

Date:

July 29, 2008

 

Gray Swoope

 

 

 

 

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Mississippi Development Authority

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Gray Swoope

 

Date:

July 29, 2008

 

Gray Swoope

 

 

 

 

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Lowndes County, Mississippi

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Harry Sanders

 

Date:

July 28, 2008

 

Harry Sanders

 

 

 

 

President of Board of Supervisors

 

 

 

 

 

 

 

 

 

 

 

 

 

Lowndes County Industrial Development Authority

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Thomas Lee Sr.

 

Date:

July 28, 2008

 

Thomas Lee, Sr.

 

 

 

 

President

 

 

 

 

5

--------------------------------------------------------------------------------